PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/888,642
Filing Date: 2 Nov 2015
Appellant(s): Parr et al.



__________________
Alan M. Koenck
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/03/2021 appealing from the Office action mailed 03/03/2021. 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/03/2021
 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	
	Claims 1-4, 6-9, 11-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson (US 6425764 B1) in view of Smith (US 20080043097 A1), and further in view of Derenne et al. (US 20120075464 A 1) (Derenne).
	Claims 10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lamson in view of Smith and Derenne, as applied to claim 13, and further in view of Gillies et al. (US 20140046121 A1) (Gillies).
(2) Response to Argument
	Claim Rejection — 35 U.S.C. 112
	Appellant did not contest the merits of the rejection under 35 U.S.C. 112.
Claim Rejections - 35 U.S.C. 103
A. Details of the rejection of claim 1 in the Final Office Action

B. The proposed combination of references with respect to claim 1
	Appellant alleges that, in regard to Lamson in view of Smith and Derenne et al., the contentions that (1) “the patent and a therapist are both located in an enclosure”, (2) “a camera records and displays the behaviour of both the patient and the therapist”, and (3) “a single command device within the enclosure is usable by the patient or the therapist” “are erroneous, and cannot properly form the basis of a rejection under 35 U.S.C. 103”. The Examiner respectfully disagrees. Appellant’s additional sections labeled 1, 2 and 3 considered to elaborate on the above noted contentions (1), (2) and (3) are addressed below. 
	1. “an enclosure including ... a position within the enclosure for an individual receiving therapy and a therapist providing therapy”
	Appellant’s assertions that “Lamson does not describe an apparatus for use in conducting cognitive behaviour therapy” is unfounded. Lamson establishes that “[T]he invention will be used in medical, psychiatry, psychotherapy, education, selfhelp, home, and entertainment environments” (col 1, lines 22-26.) and that “Virtual Therapy provides patients with assessment of cognitive, emotional, and physiological functioning” (col 4, 
	In regard to Appellant’s argument that the conclusion of obviousness was based upon impermissible hindsight (page 9, lines 5-14), the Examiner respectfully submits that “a hindsight argument is of no moment where the Examiner provides a sufficient, non-hindsight reason to combine the references” as established in the noted rejection and remarks. See In re Cree, Inc., 818 F.3d 694, 702 n.3 (Fed. Cir. 2016). This will be further clarified below and will also address Appellant’s remarks that “enclosure includes positions for both "the individual receiving therapy and a therapist providing therapy" would result in a solution that is fundamentally inconsistent with the express teachings and purpose of Lamson”.
	Regarding these issues, it was previously noted that the instant Specification admits that "[A] known method of attempting to assist an individual with a problem of the type described above includes a psychologist or therapist accompanying the individual to the environment in which the particular problem occurs" (see instant specification, ¶ 5). The Examiner acknowledges Appellant’s noted Lamson’s advantages. In particular,” Virtual Therapy is a form of treatment that provides exposure under the control of the patient and that “[P]revious exposure methods brought the patient into contact with reality in the presence of a clinical practitioner” and eliminating “transference to the therapist” (col 10, lines 16-25 of Lamson, which is referenced in the Appeal Brief at page 9, line 19). Lamson’s disclosure also clearly establishes that “[S]tandard forms of psychotherapy utilize face-to-face visits” (col 10, line 6). It is well established that a prior art reference must be considered in its entirety, i.e., as a whole, when determining if it W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 1550 (Fed. Cir. 1983); In re Harris, 409 F.3d 1339, 1341 (Fed. Cir. 2005) (whether a reference teaches away from a claimed invention is a question of fact). As per Lamson, Virtual Therapy is a form of treatment that provides exposure under the control of the patient evolved from previous exposure methods that brought the patient into contact with reality in the presence of a clinical practitioner (col 9, lines 63-67). Lamson also clearly establishes that “Virtual Therapy does involve a therapist (col 10, line 10). But the treatment takes place in a virtual environment where the patient has the opportunity to face challenges and struggles by visual and auditory immersion” (emphasis added) (col 10, lines 10-13). Additionally, as per Lamson, in the virtual therapy, “[T]he clinician performs on-going assessment of the patient by observing reactions to the virtual environment, that [T]he patient's location within the virtual environment is continuously shown to the clinician on monitor…and that “[T]his information permits the clinician to make diagnoses and strategic interventions as needed” (figure 1 and associated text; col 15, lines 1-11). It is also important to note that the admitted prior art of Gould (US 5,546,943 A) incorporated by reference in Lamson establishes that “[W]orkstation 118 is used by a supervisor (emphasis added) to monitor and control, if necessary, the patient's interaction with the system” (col 5, lines 42-43), and that “[A] camera is also used to allow the supervisor to see the patient's face during the session to allow further monitoring of the patient” (col 6, lines 57-59). It is further worth noting that this is contrary to Appellant’s remarks that “these components of Lamson that are analogous to a “command device” are not usable either by the therapist providing therapy or the individual receiving therapy from The clinician performs on-going assessment of the patient by observing reactions to the virtual environment (emphasis 1 added). The patient's location within the virtual environment is continuously shown to the clinician on monitor 40 (emphasis 2 added). This information permits the clinician to make diagnoses and strategic interventions as needed. See Lamson, col 15, lines 1-11. In the above cited paragraph it is clear that the monitor 40 is utilized by the clinician to monitor the patient’s location in the virtual environment (emphasis 2) while the clinician performs on-going assessment of the patient by observing (the patient’s) reactions to the virtual environment (emphasis 1) directly. This establishes that direct observation of the patient’s reactions to the virtual environment via visual observation of the patient’s facial expressions, posture, and degree of agitation or stress is contemplated by Lamson. It is apparent that a face-to-face virtual therapy with a therapist would replicate the standard a less-costly alternative to other forms of treatment currently used in psychiatry” (emphasis added) (col 7, lines 63-64). There is no doubt that one of ordinary skill would have readily inferred from the overall teachings of Lamson that since the patient may be placed in a virtual environment, the therapist may also be placed in the virtual environment, which would replicate the standard face-to-face setting and permit the patient to have a virtual experience in the presence of the therapist. In particular, one of ordinary skill would have readily inferred from the overall teachings of the applied prior art that psychotherapy may utilize face-to-face therapy involving a therapist, virtual psychotherapy where the treatment takes place in a virtual environment where the patient has the opportunity to face challenges and struggles by visual and auditory immersion, or face-to-face virtual psychotherapy involving the therapist where the treatment takes place in a virtual environment where the patient has the opportunity to face challenges and struggles by visual and auditory immersion as these are known or suggested alternatives. It is apparent that one of ordinary skill would have weighed the known advantages and disadvantages of the suggested alternative face-to-face virtual psychotherapy possibility. Teaching or suggesting an alternative method does not teach away from the use of a claimed method. See In re Dunn, 349 F.2d 433, 438 (CCPA 1965). Additionally, “[T]he fact that the motivating benefit comes at the expense of another benefit, however, should not nullify its use as a basis to modify the disclosure of one reference with the teachings of another. Instead, the Winner Int’l Royalty Corp. v. Wang, 202 F.3d 1340, 1349 n.8 (Fed. Cir. 2000). Also, cf. In re Mouttet, 686 F.3d 1322, 1334 (Fed. Cir. 2012) (“[J]ust because better alternatives exist in the prior art does not mean that an inferior combination is inapt for obviousness purposes.”). Hence, Lamson renders obvious the face-to-face virtual psychotherapy feature.
	Lamson further teaches that “[I]mmersion is achieved with goggles, a head-mounted-display, or another form of visual stimulation, such as surround projection screens or monitors or devices (emphasis added) that permit the user to have a virtual experience” (col 12, lines 47-51). This clearly establishes the option of using the surround vision apparatus of Smith as an alternative or additional way to permit the user to have a virtual therapy experience, namely the face-to-face virtual therapy experience noted above. Hence, Lamson in view of Smith renders obvious conducting the face-to-face virtual psychotherapy in a surround vision enclosure.
	A noted earlier, Lamson establishes that “[E]xposure to Virtual Therapy environments is under the control of the user” (col 7, lines 55-56). Additionally, the admitted prior art of Gould (US 5,546,943 A) incorporated by reference in Lamson establishes that “[W]orkstation 118 is used by a supervisor (emphasis added) to monitor and control, if necessary, the patient's interaction with the system” (col 5, lines 42-43), and that “[A] camera is also used to allow the supervisor to see the patient's face during the session to allow further monitoring of the patient” (col 6, lines 57-59). It is apparent that replicating the face-to-face therapy setting in the virtual environment suggests that the camera would record and display the behaviour of both the patient or the user within the enclosure” (emphasis added to provide correction as per claim language). 
	2. “a command device adapted to communicate with the controller and usable either by the therapist providing therapy or by the individual receiving therapy from within the enclosure for controlling the display of scenes on the screens of the surround vision system”
	The detailed analysis of section “1. “an enclosure including ... a position within the enclosure for an individual receiving therapy and a therapist providing therapy”” clearly establishes that Appellant’s noted conclusions of the rejections are indeed supported by the prior art of record.
	In particular, as noted earlier, Lamson establishes that “[E]xposure to Virtual Therapy environments is under the control of the user” (col 7, lines 55-56). Additionally, the admitted prior art of Gould (US 5,546,943 A) incorporated by reference in Lamson establishes that “[W]orkstation 118 is used by a supervisor (emphasis added) to monitor and control, if necessary, the patient's interaction with the system” (col 5, lines 
	The above is also contrary to Appellant’s remark that “it is not possible for the same command device to be useable by the therapist or the user within the enclosure” (emphasis added to provide correction as per claim language). Hence, contrary to Appellant’s remarks, the interpretation is correct in view of the express language of claim 1, which requires that the command device be capable of use inside the enclosure by the user or by the therapist, so that the command device is usable by either of them (emphasis added to provide correction as per claim language).
	In regard to Appellant remark that the limitation “usable either by the therapist providing therapy or by the individual receiving therapy from within the enclosure” as being satisfied by only a user being able to use the command device“ being incorrect, the Examiner respectfully submits that by definition, “either” is “one or the other of two 
	3. “the camera is located in the enclosure and directed towards the position for the individual receiving therapy and the therapist providing therapy for capturing the behaviour of the individual receiving therapy and the therapist providing therapy during use of the apparatus”
	The detailed analysis of section “1. “an enclosure including ... a position within the enclosure for an individual receiving therapy and a therapist providing therapy”” clearly establishes that Appellant’s noted conclusions of the rejections are indeed supported by the prior art of record.
	In particular, as noted earlier, Lamson establishes that “[E]xposure to Virtual Therapy environments is under the control of the user” (col 7, lines 55-56). Additionally, the admitted prior art of Gould (US 5,546,943 A) incorporated by reference in Lamson establishes that “[W]orkstation 118 is used by a supervisor (emphasis added) to monitor and control, if necessary, the patient's interaction with the system” (col 5, lines 42-43), and that “[A] camera is also used to allow the supervisor to see the patient's face during the session to allow further monitoring of the patient” (col 6, lines 57-59). It is apparent that replicating the face-to-face therapy setting in the virtual environment suggests that the camera would record and display the behaviour of both the patient and the therapist during therapy. This is rendered obvious by Derenne which relates to utilizing video cameras for monitoring patients, caregivers, equipment, and other items within a room in a caregiver setting (¶ 2). In a standard face-to-face therapy occurring in a virtual environment, some form of interaction would also be expected to allow a 
individual receiving therapy and the therapist providing therapy, since the therapist providing therapy is not present in the enclosure”. The combination of Lamson, Smith and Derenne indeed at least suggests all of the limitations of independent claim 1.
C. Comments on response to arguments and statements in Examiner interview
	Appellant remarks that “the idea that the presence of the individual receiving
therapy and the therapist providing therapy together within the same enclosure is nonobvious over the prior art are not persuasive”, that the noted “contentions by the Examiner are erroneous, and do not support a prima facie case of obviousness” and that “the rejection of claim 1 under 35 U.S.C. 103 is therefore erroneous, and should accordingly be reversed” have been addressed above and are as such considered moot.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/EDDY SAINT-VIL/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


Conferees:
/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715    

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715                                                                                                                                                                                                                      
                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.